— In a probate proceeding, John Petrone and Florence Petrone appeal, as limited by their brief, from so much of an order of the Surrogate’s Court, Westchester County, dated December 15, 1986, as denied their motion to vacate a decree, dated June 24, 1980, admitting a will to probate.
Ordered that the order is affirmed insofar as appealed from, with costs payable by the appellants, for reasons stated in the memorandum decision of Surrogate Brewster at the Surrogate’s Court, Westchester County. Bracken, J. P., Lawrence, Rubin and Kooper, JJ., concur.